[First Choice] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors First Investors Life Insurance Company 110 Wall Street New York, NY10005 We hereby consent to the use in Post–Effective Amendment No. 35 to the Registration Statement on Form N-4 (file no. 033-33419) of our report dated March 9, 2011 relating to the December 31, 2010 financial statements of First Investors Life Variable Annuity Fund C which includes the financial highlights for the years ended December 31, 2008 through 2010 and our report dated March 9, 2011 relating to the December 31, 2010 financial statements of First Investors Life Insurance Company, which are referenced in said Registration Statement. Tait, Weller & Baker LLP Philadelphia, Pennsylvania April 19, 2013
